Citation Nr: 1621671	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  08-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right eye disability, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  He also had service in the United States Army Reserve and the Army National Guard, from which he was discharged on April 21, 2008.

These matters comes before the Board of Veteran' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The claims were remanded in February 2012, February 2014 and January 2016 for further development of the evidence.


FINDINGS OF FACT

 1.  The Veteran's hypertension did not have its onset during his first period of active duty and did not manifest to a compensable degree within one year of separation. 
 
 2.  Clear and unmistakable evidence demonstrates that the Veteran's hypertension pre-existed a period of active duty service from November 10-13, 2003, and did not worsen beyond the natural progress of the disease during this period of active duty service.

3.  The preponderance of the evidence shows that a right eye disability is not related to and did not have its onset in service, and was not caused or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during active duty and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

2.  A right eye disability was not incurred in or aggravated during active duty and is not proximately due to,  the result of, or chronically aggravated by, a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in April 2005 and April 2006.  The letters addressed all of the notice requirements and was sent prior to the initial unfavorable rating decision in October 2006.

The duty to assist the Veteran also has been satisfied in this case.  The service treatment records, private treatment records, VA treatment records and VA examination reports are all in the claims file.  Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was last remanded in January 2016 in order to obtain outstanding VA treatment records.   The requested records have been obtained and associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

 Accordingly, the Board will address the merits of the Veteran's claims.

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter as hypertension is listed under 38 C.F.R. § 3.309(a).

Active military, naval, or air service includes active duty, any period of active duty for training (ADT or ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT or INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.   38 U.S.C.A. 
§ 1106; 38 C.F.R. § 3.6(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Hypertension

Hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension is defined as diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160 mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2015).

The Veteran contends that he has hypertension that was aggravated during a period of active duty service in November 2003.  The Veteran's pay records received from the Defense Finance and Accounting Services (DFAS) indicates that he was paid for active duty service on November 10, 11, 12, and 13, 2003.   

The Veteran's service treatment records from his first period of active duty service are absent any documentation of hypertension or blood pressure readings that meet VA's criteria for hypertension.

October 2003 VA treatment records reflect blood pressure readings of 164/88 and 150/88. 

Following a review of the claims file in April 2010, a VA examiner determined that the Veteran met the American Heart Association criteria for hypertension in October 2003.  The examiner stated that previous blood pressure readings did not meet the above criteria. 

November 2003 service treatment records show blood pressure readings of 154/102, 160/108 and 154/108.  

December 2003 VA treatment records demonstrate blood pressure readings of 138/88.

A February 2008 letter was received from a private physician, B. G., M.D.  Dr. B. G. stated that the Veteran had documented normal blood pressure in August 2003 with a clinic blood pressure reading of 118/80.  On November 3, 2003, he was suddenly called up to active duty.  Records document an elevated blood pressure of 154/108 on November 11, 2003.  Dr. B. G. opined that the hypertension which was documented to exist in November 2003 was more likely than not related to the stress connected with the disruption and uncertainty involved in being called to active duty that same month.

In an August 2014 VA examination report, the examiner noted that the Veteran had preexisting hypertension and was under stress which is a normal occurrence in the world now.  The Veteran's stress was noted to be multifactorial to include military service, ill wife and impending retirement.  The examiner felt that the Veteran's hypertension was not aggravated beyond the natural progression of the disease because stress can cause hypertension through repeated blood pressure elevations as well as by stimulation of the nervous system to produce large amounts of vasoconstricting hormones that increase blood pressure.  Factors affecting blood pressure through stress include white coat hypertension, job strain, race, social environment and emotional distress.  When one risk factor is coupled with other stress producing factors, the effect on blood pressure is multiplied.  Since the Veteran's stress was multifactorial, the examiner could not state "that his military service was at least 50 percent responsible for the same."   

The Veteran does not contend, and the evidence does not show, that his hypertension began during his initial period of active duty, or that it was manifest to a compensable degree within his first year of discharge from active duty service.   

Rather, the evidence shows that the Veteran was first diagnosed with hypertension in October 2003.  The Veteran maintains that his hypertension was permanently aggravated in November 2003 when he was called to active duty for a period of time.  As noted above, the records confirm that the Veteran served on active duty from November 10-13, 2003.     

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.
§ 1111 (West 2014).

Here, however, the Veteran is not entitled to the presumption of soundness with regard to his hypertension as he was diagnosed with hypertension in October 2003 prior to his period of active service from November 10-13, 2003.   

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. 
§ 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993).

Specifically, the August 2014 VA examiner indicated that the Veteran's hypertension was not aggravated beyond the natural progression of the disease.  The examiner explained that increases in the Veteran's blood pressure readings can be related to many different factors, including white coat hypertension, job strain, race, social environment and emotional distress.  Since the Veteran's stress was multifactorial, the examiner could not state "that his military service was at least 50 percent responsible for the same."  The Board finds that the August 2014 VA examiner's negative opinion is less than probative as it was based on an inaccurate legal standard that military service must be at least 50 percent responsible for the disability at issue to be found to have been aggravated by service.   

Nevertheless, the probative evidence of record demonstrates that while the Veteran's hypertension may have undergone a temporary increase in fluctuation during his period of active service from November 10-13, 2003, there was no demonstration of a chronic increase in severity of the hypertension during that period of time.  Indeed, December 2003 VA treatment records demonstrate blood pressure readings of 138/88.

The Board recognizes Dr. B. G.'s opinion that the hypertension which was documented to exist in November 2003 was more likely than not related to stress relating to the disruption and uncertainty involved in being called to active duty that same month.  However, Dr. B.G. did not provide an opinion with respect to aggravation.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application, and service connection for hypertension must be denied.


Right Eye Disability

The Veteran also seeks service connection for a right eye disability.  Specifically, he contends that a right eye disability is secondary to his hypertension.

The service treatment records are silent for complaints, findings, treatment or diagnosis pertaining to the right eye.

A September 2005 VA examination report reveals that the Veteran was diagnosed as having combined central retinal artery/retinal vein occlusion of the right eye which resulted in blindness of that eye.  The examiner opined that the right eye blindness is secondary to the vascular occlusion and is more likely than not related to the hypertension.

In a February 2008 letter, Dr. B. G. stated that the on November 20, 2003, the Veteran suffered a retinal artery and retinal vein occlusion of the right eye which led to legal blindness from profound vision loss.  Dr. B. G. noted that subsequent expert opinion from consultants state that the vascular occlusion leading to blindness was more likely than not related to the hypertension.

As noted above, the Veteran's service treatment records do not show complaints or treatment pertaining to the right eye.  Moreover, there is no probative evidence that a current right eye disability, diagnosed as right eye blindness, is shown to be causally or etiologically related to service.    

With respect to the claim on a secondary basis, the Board has denied service connection for hypertension.  Since service connection is not established for hypertension, the Veteran's claim for entitlement to service connection for a right eye disability on a secondary basis must fail as a matter of law.  See 38 C.F.R. 
§ 3.310 (2015); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus a discussion regarding service connection on a secondary basis is moot.


Conclusion

In addition to the medical evidence, the Board has also considered the Veteran's personal statements concerning his claimed disabilities.  In this regard, the Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person without the appropriate medical training and expertise, he is simply not competent to provide a probative opinion on complex medical matters, like the diagnoses of hypertension and right eye disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge.").

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claims of entitlement to service connection for hypertension and a right eye disability.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension is denied.

Service connection for a right eye disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


